Citation Nr: 0803432	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-32 078	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill (MGIB) Active Duty Educational Assistance Program 
(Chapter 30).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision by the Muskogee, 
Oklahoma Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to education benefits under the MGIB Active Duty 
Educational Assistance Program (Chapter 30).


FINDINGS OF FACT

1.  During service, the veteran enrolled and participated in 
the Chapter 32 VEAP for education benefits.

2.  Between October 9, 1996, and October 8, 1997, the veteran 
elected to convert his Chapter 32 VEAP education benefits to 
Chapter 30 MGIB education benefits.


CONCLUSION OF LAW

The criteria for entitlement to Chapter 30 MGIB education 
benefits have been met.  38 U.S.C.A. Chapter 30, including 
§ 3018C, Chapter 32, § 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Chapter 30 MGIB Educational Benefits

Congress has authorized several different programs of 
education benefits for veterans.  Eligibility for the various 
programs depends on a veteran's dates of service and other 
factors.  The veteran is seeking education benefits under the 
MGIB Active Duty Educational Assistance Program (Chapter 30).  
He contends that during service he enrolled in the Chapter 32 
education benefits program, and that he took action in 1997 
to convert his Chapter 32 benefits to Chapter 30 benefits.

In evaluating claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Congress established Chapter 32 education benefits for 
persons who entered the Armed Forces after December 31, 1976, 
and before July 1, 1985.  Servicemembers participate in the 
Chapter 32 program, the Veterans Education Assistance Program 
(VEAP) by contributing a portion of their military pay into a 
VEAP account.  The U. S. Department of Defense also 
contributes to participants' accounts, providing a 2 to 1 
match of the participants' contributions.  After service, VA 
disburses funds from a participant's VEAP account to assist 
in paying for education.  38 U.S.C.A. Chapter 32.  The 
veteran entered service in 1979, during the applicable period 
for Chapter 32 benefits.  During service, he enrolled in the 
VEAP and contributed to a VEAP account.

Under Chapter 30, eligible veterans receive a monthly 
allowance to help meet tuition and other education expenses.  
Congress provided for Chapter 30 MGIB benefits for persons 
who entered the Armed Forces before January 1, 1977, or after 
June 30, 1985.  38 U.S.C.A. Chapter 30.  For servicemembers 
in service at specified times, Congress provided limited 
opportunities to convert participation in the Chapter 32 VEAP 
to Chapter 30 MGIB benefits.  First, VEAP participants who 
were on active duty on October 9, 1996, could elect, from 
October 9, 1996, to October 8, 1997, to convert from Chapter 
32 VEAP to Chapter 30 MGIB.  38 U.S.C.A. § 3018C(a).  Second, 
VEAP participants who served continuously from October 9, 
1996 through April 1, 2000, could elect, from November 1, 
2000, to October 31, 2001, to convert from Chapter 32 VEAP to 
Chapter 30 MGIB.  38 U.S.C.A. § 3018C(c).

The veteran was in service in October 1996, and he 
contributed to a VEAP account.  He reports that in September 
1997 he submitted a form to elect to convert from VEAP to 
Chapter 30.  The veteran retired from service in August 1999.  
Because he did not continue in service through April 1, 2000, 
the 2000 to 2001 window to elect to convert benefits did not 
apply in his case.

The veteran filed a claim in January 2006 for VA education 
benefits under Chapter 30, and the RO denied that claim in 
February 2006.  In a February 2006 notice of disagreement 
(NOD), the veteran wrote that he applied in 1997 to convert 
his Chapter 32 benefits to Chapter 30 benefits, and that he 
had thought at the time that the conversion process had been 
completed.  He asserted that the windows of opportunity to 
convert benefits were short and inadequate; and he stated 
that he was deployed, to Desert Storm and to Bosnia, during 
periods of opportunity to convert benefits.  In April 2006, 
the veteran submitted a copy of forms, including DD Form 
2366, reportedly completed by the veteran to elect to convert 
his education benefits from Chapter 32 VEAP to Chapter 30 
MGIB.  The forms were signed by the veteran and dated 
September 15, 1997.

The claims file contains printouts of e-mail communications 
between VA and the U.S. Air Force, the veteran's service 
branch.  In April 2006, a VA employee asked the Air Force to 
check records to determine whether the veteran made an 
election, during the October 1996 to October 1997 window, to 
convert from VEAP to MGIB benefits.  A few days later, an Air 
Force employee replied that the Air Force did not have a DD 
Form 2366 from the veteran on file to show conversion of the 
veteran's benefits.

In a September 2006 substantive appeal, the veteran stated 
that he was serving in Bosnia during the period available to 
convert VEAP to MGIB.  He indicated that he was in a 
geographically separated unit, and that the appropriate 
education benefits office did not inform his unit in time to 
convert.

In March 2007, the veteran had a Travel Board hearing at the 
Waco, Texas RO before the undersigned Veterans Law Judge.  
The veteran indicated that, during service, within the 1996 
to 1997 window to convert education benefits, he submitted a 
form to elect to convert his benefits from Chapter 32 VEAP to 
Chapter 30 MGIB.  He stated that at the time that he 
submitted the form, he was preparing for deployment to 
Bosnia, and he was an Air Force member stationed at an Army 
base in Kentucky, as part of a geographically separated unit, 
or tenant unit.  He indicated that he submitted the form to 
an Air Force official.  At that Army base, he reported, Army 
staff handled the mail, including forwarding of 
administrative documents to the appropriate Air Force or Army 
offices.

The veteran related that he had recently spoken with Air 
Force employees, in order to research the history of his 
education benefits case.  The veteran explained that the 
administrative office at the Army base in Kentucky, where he 
submitted the form in 1997, should have forwarded the form to 
the education benefits office at Scott Air Force Base in 
Illinois.  The veteran reported that, in the course of his 
recent research, an Air Force employee told him that a number 
of records from geographically separated units had been lost.  
The veteran stated that he did not learn until after service 
that the education benefits conversion form that he submitted 
in 1997 was never associated with Air Force records.

The veteran reports that in September 1997 he submitted a 
form to elect conversion of his education benefits from 
Chapter 32 VEAP to Chapter 30 MGIB.  His accounts are 
credible.  Considering the veteran's service in a 
geographically separated unit, error in the processing of the 
form is plausible.  The Board will resolve reasonable doubt 
in the veteran's favor.  Accordingly, despite the absence of 
documentation of the transaction in Air Force records, the 
Board accepts that the veteran submitted the form within the 
specified window of October 1996 to October 1997.  As the 
veteran participated in the VEAP, and made a timely election 
to convert to MGIB, he has met the requirements to receive 
MGIB benefits.  The Board grants the appeal for entitlement 
to Chapter 30 MGIB education benefits.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim. 38 C.F.R. § 3.159 
(2007).  In this case, the Board has made a favorable 
decision on the veteran's appeal for entitlement to Chapter 
30 MGIB education benefits.  Therefore, the Board need not 
provide further notification or assistance to the veteran 
with respect to that issue.  The Board also does not need to 
discuss further VA's compliance with the laws and regulations 
involving notification and the development of evidence with 
respect to that issue.


ORDER

Entitlement to Chapter 30 MGIB education benefits is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


